*    .




                      March 7, 1966


Honorable Ward M. Markley         Opinion Wo. c-632
County Attorney
Jasper County                     Re: Under the facts stated,
Jasper, Texas                         whether the Commissioners
                                      Court of Jasper County may
                                      form an airport district
                                      which would only include
                                      two precincts and related
Dear Mr. Markley:                     questions.
          This is in response to your letter requesting an opinion
on the above stated matter. We quote from your letter as follows:
           "Jasper County has a Jasper County Airport,
      which was built by a County wide bondselection.
      The bond election will be paid for this year.
      The Airport Committee has requested the Commis-
      sioner's Court to form an airport dfstrlct which
      would Include only two precincts of the County,
      in order that they may vote another bondselection
      for improvements.
           "Is there any way that the County of Jasper
      can legally transfer the Jasper County Airport
      into a newly created.airport district? Would
      the whole County have to vote to accomplish
      this? Could the Commissioner'sCourt make such
      a transfer? Or, could the Legislature?"
          The Municipal Alrports Act, Article 46d~-1 through
46d-22, Vernon's Civil Statutes, provid~esfor the acquisition,
construction,maintenance, operation,and regulation by munici-
palities of airports. The Act also provides for sale, lease,
Andyother disposal of municipal owned airports.
          Section (d) of Article 46d-1   provides as follows:
          n. . .




                        -3067-
                                             -   .




Hon. Ward M. Marklcy, page 2 (c-632)


          "(d) 'Municipality'means any count
     any incorporatedcity, village or town
                                        ---'+%h;:
                                           o
     State, 'Municipal'           tii    to a municl-
                         means Pq&n~h~s~ added).
     pality as herein defined.
          "(e) 'Person'means any Individual,firm,
     partnership,corporation,company, association,
     joint stock association,or body oolitlc; and
     includes any trustee, re'ceiver,-assignee-or
     other similar representativethereof."
           Section,(a)of Article 46d -2, provides In part as
follows:
         -"(a) Establishment,~Operatlon,  Land
     Acqulsltlon. Every municipality 1s authorized
     out of any appropriationsor other moneys made
     available for such purposes, to plan, establish,
     develop, construct, enlarge, improve, maintain,
     wlp, operate, regulate, protect and polize air-
     ports and air navigation facllltiee, . . .
           Article 46d-3   provides In part as follows:
           "Except as may be limited by the terms
     and conditions of any grant, loan, or agreement
     pursuant to Section 12 of this Act, every munici-
     pality may by sale, lease or otherwise,dispose
     of any airport, air navigation facility or other
     orooerts, or oortion thereof or interest therein.
     acq&red~pursuant to this Act.' Such disposal by-
     sale, lease or otherwiseshall be In accordance
     with the laws of this State, or provisions of the
     Charter of the municipality,governing the dis-
     posit;on of other property of the municipality,
     . . .    (Emphasisadded).
           Article 46d-9   provides in part as follows:
          "The cost of planning and acquiring, ea-
     tabllshlng,developing, constructing,enlarging,
     improving, or equipping an airport or air naviga-
     tion facility, or the site therefor, including
     buildings and other facilitiesIncidental to the
     operation thereof, and the acquisitionor elftnina-
     tlon of airport hazards, may be paid for wholly
     or partly from the proceeds of the sale of bonds
     of the municipality,as the governing bo$y of
     the municipality shall determine. . . .


                           -3068-
Hon. Ward M. Markley, page 3   (c-632)



          Article 1269h, Vernon's Civil Statutes,provides for
the acquisition,sale and lease of tracts of land for airport
purposes, by incorporatedcities and counties. Section l(A)
of Article 1269h, provides as follows:
          "The governing body of any incorporated
     city in this State may receive through gift or
     dedication,and is hereby empowered to acquire,
     by purchase without condemnationor by purchase
     through condemnationproceedings,and thereafter
     maintain and operate as an airport, or lease, OP
     sell, to the Federal Government,tracts of land
     either within or without the corporate limits of
     such city and within the county in which such
     city is situated,and the CommissionersCourt
     of any county may likewise acquire, maintain
     and operate for like purpose tracts of land within
     the limits of the county." (Emphasisadded).
          Section E of Article 126gh, provides as follows:
         "In addition to the Dower which it may
    now have, the CommissionersCourt of any county,
    or the governing body of any incorporatedcity In
    this State, shall have the power to sell, convey
    or lease all or part of any airport or property
    connected therewith,heretofore establishedOP
    that may hereafterbe established:also any land
    which has been or may be acquired-underthe pro-
    visions of this Act to the United States of America
    for any purpose necessary for National Defense, or
    for air mail purposes or any other public purpose;
    or to the State of Texas or any branch of the State
    Government which may be authorized to own or operate
    airports, and to any persons firm or corporation.
    The CommissionersCourt and noverninn bodv of anv
    incorporatedcity shall prom&gate &lee and regula-
    tions for the use of any such airports.* (Emphasis
    added).
          Section 18(a) of Article 2351, Vernon's Civil Statutes,
relating to the express powers and duties of the Commissioners
Court, provides In part as follows:
         "The CommissionersCourt of each county of
    this State In additi t the powers already con-
    Perred on It by law,'& gmpowered In all cases
    where said county has heretofore acquired, or may
    hereafter acquire land for an airport through pur-
    chase or gift from any person OP source whatever


                      -3069-
Hon. Ward M. Markley, page 4   (C-632)


     including the Federal Government or any agency
     thereof, to lease said land and/or the facilities
     thereof, or any part thereof, to any person or
     corporationupon such terms as the Commissioners
     court shall deem advisable for airport purposes,
     or other purposes, provided any such lease is
       t I hlbited by tht terms of the grant to such
     %unty. . . ." (gmphasisaddtd).
          The Municipal Airports Act, quoted in part above,
gives cities, towns, villages, and counties the power to plan,
construct,maintain, and improve airports. In addition the
Act gives the powtr to lease or sell such airports, and the
power to have bond elections to improve previously acquired
airports. Article 1269h, quoted in part above, gives the cities
and counties powtr to rectlve, by gift or dtdication,tracts of
land for use as airports. In addltlon, Article 1269h gives the
power to take land by condemnationfor airport purposts, and also
sptclfies to whom such airports may be leased or sold. Section
18(a) of Article 2351, quoted in part above, empowers the Commis-
siontrs Court to lease an airport, or the facilities thereof, to
specific entities upon such terms as the Commissionersdeem ad-
visable.
          It Is a well establishedprinciple that the Commis-
sioners Court can exercise only such authority as is conferred
upon it by the Constitutionand statutes of this State. Von
Rosenburg v. Lovett, 173 S.W. 508 (Tex.Civ.App.1915, errF
ref ) Scaling v. Williams, 284 S.W. 310 (Tex.Civ.App.1926,
no writ history), CommlsslbnersCourt of Madison County v.
Wallace, 118 Tex. m,   15 S.W.2d 535 (1929).
          Since there is no constitutionalor statutoryprovlslon
providing for airport districts or airport taxing districts In
this State, it is our opinion that neither the qualified voters
of the county, nor the CommissionersCourt can create an airport
district and transfer, by lease or sale, a county owned airport
to such a district.
          On the question of whether the Legislature could
transfer the County Airport to a two precinct airport district,
this offlce respectfullydeclines to answtr the question on the
basis that it is prematurt--prematurebecause we do not have a
specific act to study and form an opinion.
                     SUMMARY
          Under present State law, a CommissionersCourt
     or qualified voters of a county may not create a



                        -3070-
         .   r




Hon. Ward M. Markley, page 5    (c-632)


     precinct or multi-precinctAirport District and
     transfer a county owned airport to such a district.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General


                            By:
JCMcC:mkh
APPROVED:
OPINION COUMITTEE
W. V. Geppert, Chairman
Pat Bailey
Wade Anderson
James Strock
Ralph Rash
APPROVED FOR THE ATTORNEY GEN?ZRAL
By: T. B. Wright




                       -3071-